     Case 2:21-cv-00028-KJM-JDP Document 11 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PABLO JESUS PONCE,                               Case No. 2:21-cv-00028-JDP (PC)
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                          THAT THIS ACTION BE DISMISSED FOR
13             v.                                         FAILURE TO PAY THE FILING FEE AND
                                                          FAILURE TO COMPLY WITH COURT
14       BILL LANE, et al.,                               ORDERS
15                        Defendants.                     OBJECTIONS DUE WITHIN FOURTEEN
                                                          DAYS
16

17            On April 9, 2021, I ordered plaintiff to submit, within thirty days, either the $402 filing

18   fee or an application to proceed in forma pauperis. ECF No. 8. Plaintiff failed to comply with

19   that order. Accordingly, on June 28, 2021, plaintiff was ordered to show cause, within twenty-

20   one days, why this action should not be dismissed for failure to pay the filing fee or file a

21   completed application to proceed in forma pauperis. ECF No. 9. He was warned that failure to

22   respond to that order would constitute another failure to comply with a court order and would

23   result in a recommendation that this action be dismissed.1 Id.

24

25

26
     1
      Although it appears from the file that plaintiff’s copy of the June 28, 2021 order was returned,
     plaintiff was properly served. It is the plaintiff’s responsibility to keep the court apprised of his
27   current address at all times. Pursuant to Local Rule 182(f), service of documents at the record
     address of the party is fully effective.
28
                                                         1
     Case 2:21-cv-00028-KJM-JDP Document 11 Filed 08/16/21 Page 2 of 2


 1            The deadline has passed, and plaintiff has not paid the filing fee or filed an application to

 2   proceed in forma pauperis. Accordingly, it is hereby ORDERED that the Clerk of Court shall

 3   randomly assign a United States District Judge to this case.

 4            Further, it is RECOMMENDED that:

 5            1. This action be dismissed for failure to pay the filing fee and failure to comply with

 6   court orders.

 7            2. The Clerk of Court be directed to close the case.

 8            These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

13   objections shall be served and filed within fourteen days after service of the objections. The

14   parties are advised that failure to file objections within the specified time may waive the right to

15   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

16   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17
     IT IS SO ORDERED.
18

19
     Dated:      August 13, 2021
20                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
